United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
D.S., Appellant
and
DEPARTMENT OF AGRICULTURE,
INSPECTION OPERATIONS PROGRAM,
Minneapolis, MN, Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 12-689
Issued: October 10, 2012

Case Submitted on the Record

DECISION AND ORDER
Before:
COLLEEN DUFFY KIKO, Judge
MICHAEL E. GROOM, Alternate Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On February 7, 2012 appellant filed a timely appeal from a January 23, 2012 merit
decision of the Office of Workers’ Compensation Programs (OWCP) finding an overpayment of
compensation for which she was not at fault and waiver. Pursuant to the Federal Employees’
Compensation Act1 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board has jurisdiction over
the merits of the case.
ISSUES
The issues are: (1) whether OWCP properly found that appellant received an
overpayment in the amount of $23,570.95 from July 1, 2005 through November 19, 2011
because she concurrently received FECA and Social Security Administration (SSA) benefits
without an appropriate retirement benefit offset; and (2) whether OWCP properly denied waiver
of recovery of the overpayment.

1

5 U.S.C. § 8101 et seq.

On appeal, appellant contends that as both OWCP and SSA overpaid her during the same
period and she has numerous bills to pay, recovery would be against equity and good conscience
and the debt should be waived.
FACTUAL HISTORY
OWCP accepted that appellant, then a 53-year-old food inspector, sustained tendinitis in
both shoulders and right carpal tunnel syndrome due to factors of her federal employment. She
stopped work on July 2, 1993 and did not return. OWCP paid appellant compensation for total
disability.
On October 12, 2011 SSA informed OWCP that appellant began receiving benefits in
July 2005. It provided her SSA rate with and without Federal Employees’ Retirement System
(FERS) benefits from July 2005 to December 2010.
By letter dated November 29, 2011, OWCP informed appellant that she had received dual
benefits from SSA and OWCP. The letter noted that the portion of SSA benefits earned as a
federal employee was part of the FERS retirement package and the receipt of FECA benefits and
FERS retirement benefits concurrently was a prohibited dual benefit. OWCP offset appellant’s
SSA benefits from her compensation to total $23,570.95 for the period July 1, 2005 to
November 19, 2011.
On December 20, 2011 OWCP issued a preliminary determination that appellant received
an overpayment of compensation from July 1, 2005 through November 19, 2011 as she had
received dual benefits from SSA and OWCP. It calculated the overpayment of $23,570.95 by
determining the amount that should have been offset every 28 days during the period July 1,
2005 through November 19, 2011 because it resulted from FERS contributions and then adding
these amounts to find a total overpayment of $23,570.95.2 OWCP further advised appellant of
its preliminary determination that she was not at fault in the creation of the overpayment. It
requested that she complete an enclosed overpayment recovery questionnaire and submit
supporting financial documents. Additionally, OWCP notified appellant that, within 30 days of
the date of the letter, she could request a telephone conference, a final decision based on the
written evidence or a prerecoupment hearing.
Subsequently, appellant submitted SSA benefit statements dated 2000 and 2001
documenting a total of $9,918.00 in net benefits and a Thrift Savings Plan (TSP) withdrawal
election form, with a notation indicating that $16,601.76 was transferred to appellant’s checking
account as of June 30, 2005 and another TSP withdrawal in the amount of $20,525.00 as of
March 31, 2011.
By decision dated January 23, 2012, OWCP found that appellant received an
overpayment of $23,570.95 because it failed to offset a portion of SSA retirement benefits. It
2

The FERS offset deductions were as follows: July 1 to November 30, 2005 = $1,392.14; December 1, 2005 to
November 30, 2006 = $3,465.54; December 1, 2006 to November 30, 2007 = $3,573.74; December 1, 2007 to
November 30, 2008 = $3,668.10; December 1, 2008 to November 30, 2009 = $3,862.61; December 1, 2009 to
November 30, 2010 = $3,862.61; and December 1, 2010 to November 19, 2011 = $3,746.21.

2

further found that appellant was not at fault in creating the overpayment but denied waiver of
recovery on the basis that she did not provide information to show that recovery would defeat the
purpose of FECA or be against equity and good conscience. OWCP determined that the
overpayment could be recovered through payments of $700.00 deducted from appellant’s
continuing compensation benefits.
LEGAL PRECEDENT -- ISSUE 1
Section 8116(d) of FECA requires that compensation benefits be reduced by the portion
of SSA benefits based on age or death that are attributable to federal service and that, if an
employee receives SSA benefits based on federal service, his or her compensation benefits shall
be reduced by the amount of SSA benefits attributable to his or her federal service.3
OWCP procedures provide that, while SSA benefits are payable concurrently with FECA
benefits, the following restrictions apply: in disability cases, FECA benefits will be reduced by
SSA benefits paid on the basis of age and attributable to the employee’s federal service.4 The
offset of FECA benefits by SSA benefits attributable to employment under FERS is calculated as
follows: where a claimant has received SSA benefits, OWCP will obtain information from SSA
on the amount of the claimant’s benefits beginning with the date of eligibility to FECA benefits.
SSA will provide the actual amount of SSA benefits received by the claimant/beneficiary. SSA
will also provide a hypothetical SSA benefit computed without the FERS covered earnings.
OWCP will then deduct the hypothetical benefit from the actual benefit to determine the amount
of benefits which are attributable to federal service and that amount will be deducted from FECA
benefit to obtain the amount of compensation payable.5
ANALYSIS -- ISSUE 1
The record establishes that appellant received SSA benefits attributable to her federal
employment under FERS from July 1, 2005 to November 19, 2011.6 Appellant also received
FECA disability compensation for overlapping periods. SSA records provided the offset
calculations for this period that totaled an overpayment of compensation in the amount of
$23,570.95.7 As appellant is not entitled to receive both FECA benefits and that portion of her

3

5 U.S.C. § 8116(d). See G.B., Docket No. 11-1568 (issued February 15, 2012); see also Janet K. George
(Angelos George), 54 ECAB 201 (2002).
4

Federal (FECA) Procedure Manual, Part 2 -- Claims, Dual Benefits, Chapter 2.1000.4(a) (February 1995);
Chapter 2.1000.l.11(b) (February 1995); see also R.C., Docket No. 09-2131 (issued April 2, 2010).
5

FECA Bulletin No. 97-09 (issued February 3, 1997).

6

5 U.S.C. § 8116(d); see Janet K. George (Angelos George), supra note 3.

7

Effective July 1, 2005, appellant’s SSA rate varied between $778.00 to $905.00 a month with FERS and
$502.00 to $584.00 without. OWCP calculated the amount of FERS contributions that should have been offset per
28 days (OWCP pays compensation every 28 days) for each period and concluded that appellant received a total
overpayment of $23,570.95 from July 1, 2005 to November 19, 2011.

3

SSA benefits attributable to her federal employment, OWCP properly determined that an
overpayment in compensation in the amount of $23,570.95 was created.8
LEGAL PRECEDENT -- ISSUE 2
Section 8129(a) of FECA provides that when an overpayment of compensation occurs
because of an error of fact of law, adjustment or recovery shall be made by decreasing later
payment to which the individual is entitled.9 The only exception to this requirement that an
overpayment must be recovered is set forth in section 8129(b): Adjustment or recovery by the
United States may not be made when incorrect payment has been made to an individual who is
without fault and when adjustment or recovery would defeat the purpose of FECA or would be
against equity and good conscience. A finding that the claimant was without fault is not
sufficient, in and of itself, for OWCP to waive the overpayment. OWCP must exercise its
discretion to determine whether recovery of the overpayment would defeat the purpose of FECA
or would be against equity and good conscience, pursuant to the guidelines provided in the
implementing federal regulations.
Section 10.436 of the implementing regulations10 provide that recovery of an
overpayment will defeat the purpose of FECA if recovery would cause hardship by depriving a
presently or formerly entitled beneficiary of income and resources needed for ordinary and
necessary living expenses and outlines the specific financial circumstances under which recovery
may be considered to defeat the purpose of FECA. Recovery will defeat the purpose of FECA if
both: (a) the individual from whom recovery is sought needs substantially all of his current
income (including periodic benefits under FECA) to meet current ordinary and necessary living
expenses; and (b) the individual’s assets do not exceed the resource base (including but not
limited to cash, the value of stocks, bonds, savings accounts, mutual funds) of $4,800.00 for an
individual or $8,000.00 for an individual with a spouse or one dependent, plus $960.00 for each
additional dependent. The first $4,800.00 or more, depending on the number of claimant’s
dependents, is also exempted from recoupment as a necessary emergency resource. If an
individual has current income or assets in excess of the allowable amount, a reasonable
repayment schedule can be established over a reasonable, specified period of time. It is the
individual’s burden to submit evidence to show that recovery of the overpayment would cause
the degree of financial hardship sufficient to justify waiver.11 An individual is deemed to need
substantially all of his or her income to meet current ordinary and necessary living expenses if
monthly income does not exceed monthly expenses by more than $50.00.12

8

See Janet K. George (Angelos George), supra note 3.

9

5 U.S.C. § 8129(a).

10

20 C.F.R. § 10.436.

11

Federal (FECA) Procedure Manual, Part 6 -- Debt Management, Initial Overpayment Actions, Chapter
6.200(6)(a) (June 2009). See Miguel A. Muniz, 54 ECAB 217 (2002); 20 C.F.R. §§ 10.436 and 10.437.
12

See Sherry A. Hunt, 49 ECAB 467, 473 (1998).

4

Section 10.437 provides that recovery of an overpayment is considered to be against
equity and good conscience when an individual who received an overpayment would experience
severe financial hardship attempting to repay the debt and when an individual, in reliance on
such payments or on notice that such payments would be made, gives up a valuable right or
changes his or her position for the worse.13
Section 10.438(a) provides that the individual who received the overpayment is
responsible for providing information about income, expenses and assets as specified by OWCP,
as this information is needed to determine whether or not recovery of an overpayment would
defeat the purpose of FECA or be against equity and good conscience.14 This information would
also be used to determine the repayment schedule, if necessary.
An individual who is without fault in creating or accepting an overpayment is nonetheless
subject to recovery of the overpayment unless adjustment or recovery would defeat the purpose
of FECA or would be against equity and good conscience.15 Recovery of an overpayment will
defeat the purpose of FECA if such recovery would cause hardship to a current or former
beneficiary because the beneficiary from whom OWCP seeks recovery needs substantially all of
her current income, including compensation benefits, to meet current ordinary and necessary
living expenses, and the beneficiary’s assets do not exceed a specified amount as determined by
OWCP.16 Additionally, recovery of an overpayment is considered to be against equity and good
conscience when any individual who received an overpayment would experience severe financial
hardship in attempting to repay the debt or when any individual, in reliance on such payment or
on notice that such payments would be made, relinquished a valuable right or changed her
position for the worse.17
The individual who received the overpayment is responsible for providing information
about income, expenses and assets as specified by OWCP.18 This information is necessary for
determining whether a waiver of recovery of the overpayment is warranted. The information is
also used to determine an appropriate repayment schedule, if necessary. Failure to submit the
requested information within 30 days of the request shall result in denial of waiver.19
When an overpayment has been made to an individual who is entitled to further payments
and no refund is made, OWCP shall decrease later payments of compensation, taking into
13

20 C.F.R. § 10.437.

14

Id. at § 10.438(a).

15

5 U.S.C. § 8129(b); id. at §§ 10.433, 10.434, 10.436, 10.437.

16

Id. at § 10.436(a), (b). For an individual with no eligible dependents the asset base is $4,800.00. The base
increases to $8,000.00 for an individual with a spouse or one dependent, plus $960.00 for each additional dependent.
Federal (FECA) Procedure Manual, Part 6 -- Debt Management, Initial Overpayment Actions, Chapter
6.200.6a(1)(b) (June 2009).
17

Id. at § 10.437(a), (b).

18

Id. at § 10.438(a).

19

Id. at § 10.438(b).

5

account the probable extent of future payments, the rate of compensation, the financial
circumstances of the individual and any other relevant factors so as to minimize any hardship.20
ANALYSIS -- ISSUE 2
OWCP found that appellant was not at fault in creating the overpayment of
compensation. The overpayment cannot be waived, however, unless recovery would defeat the
purpose of FECA or be against equity and good conscience. On appeal, appellant contends that
as both OWCP and SSA overpaid her during the same period and she has numerous bills to pay,
recovery would be against equity and good conscience and the debt should be waived.
While OWCP found appellant was not at fault in creating the overpayment, this alone
does not entitle her to waiver of recovery of the overpayment. The December 20, 2011
preliminary determination advised her to submit an overpayment recovery questionnaire, Form
OWCP-20. Appellant was expected to respond in writing within 30 days of the date of the
preliminary determination. She reported $9,918.00 in net SSA benefits and withdrawals in the
sum of $37,126.76 from her TSP, but did not submit a completed overpayment recovery
questionnaire or a summary of her monthly income and expenses.
Prior to issuing its January 23, 2012 final overpayment decision, OWCP did not receive
any evidence or argument from appellant that might otherwise support waiver of recovery of the
overpayment. Particularly, she did not provide any current financial information other than her
monthly SSA benefits, TSP withdrawals and FECA compensation. Appellant is responsible for
providing information about her income, expenses and assets.21 This information is necessary
for determining whether a waiver of recovery is warranted.22 It is also used to determine an
appropriate repayment schedule.23 The regulations specifically provide that failure to submit the
requested financial information within 30 days of the request shall result in denial of waiver.24
Absent the requisite financial information, the Board finds that OWCP properly denied waiver of
recovery of the overpayment. The Board further finds that, under the circumstances, OWCP
reasonably imposed a repayment schedule of $700.00 from appellant’s continuing compensation
benefits.
Further, there is no evidence in this case and appellant did not allege that she relinquished
a valuable right or changed her position for the worse in reliance on the excess compensation she
received from July 1, 2005 through November 19, 2011.25 Pursuant to its regulations, OWCP

20

Id. at § 10.441(a).

21

Id. at § 10.438(a).

22

Id.

23

Id.

24

Id. at § 10.438(b).

25

See C.S., Docket No. 12-63 (issued July 5, 2012).

6

properly found that recovery of the overpayment would not be against equity or good
conscience.
The evidence in this case fails to support that recovery of the overpayment would defeat
the purpose of FECA or be against equity and good conscience. The Board finds that OWCP did
not abuse its discretion in denying a waiver of recovery of the overpayment of $23,570.95.
CONCLUSION
The Board finds that appellant received an overpayment of compensation in the amount
of $23,570.95 for the period July 1, 2005 through November 19, 2011 because she received
workers’ compensation benefits that were not offset to reflect her receipt of SSA benefits. The
Board further finds that although appellant was without fault in creating the overpayment,
OWCP properly denied waiver of recovery of the overpayment.
ORDER
IT IS HEREBY ORDERED THAT the January 23, 2012 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: October 10, 2012
Washington, DC

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

7

